Citation Nr: 1448380	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-02 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES
1.  Whether new and material evidence has been received to reopen the claim for service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen the claim for service connection for liver cancer and liver transplant.   

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from August 8, 2008, to July 22, 2010.   

4.  Entitlement to an evaluation in excess of 70 percent for PTSD on or after July 22, 2010.   

5.  Entitlement to an effective date earlier than April 28, 2014, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1966 to September 1969.  His awards and decorations include the Combat Action Ribbon.  

The new and material evidence issues for hepatitis C and liver cancer come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The increased rating issues for PTSD come to the Board on appeal from February 2012 and May 2014 rating decisions issued by the RO in San Diego, California.  

The earlier effective date issue for TDIU comes to the Board on appeal from a May 2014 rating decision issued by the RO in San Diego, California.  As will be discussed below, the Veteran then filed a timely June 2014 notice of disagreement (NOD) with that rating decision.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals evidence that is either duplicative of the evidence in VBMS or irrelevant to the issues on appeal.  

The Board observes that, in a June 2009 rating decision, the RO granted service connection for PTSD.  However, a review of the record shows that the Veteran did not submit a timely NOD or substantive appeal (e.g., VA Form 9 or equivalent statement) expressing disagreement with the effective date assigned for the award of service connection for PTSD.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2014).  Although the Veteran's attorney submitted June 2014 correspondence requesting an earlier effective date for the award of service connection for PTSD, this correspondence was not timely, as it was not filed within one year of the June 2009 rating decision.  See 38 C.F.R. § 20.302(a) (a claimant or his representative must file a NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination).  Thus, the issue of an earlier effective date for the grant of service connection for PTSD is not on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the RO issued a May 2014 rating decision granting TDIU, effective from April 28, 2014.  In response, the Veteran's attorney submitted a June 2014 statement in which the Veteran expressed disagreement with the effective date assigned for the grant of TDIU.  Thus, a NOD was filed within one year of the May 2014 rating decision.  See 38 C.F.R. § 20.302(a).  To date, however, the RO has not issued a statement of the case (SOC) in response to what can be clearly construed as a NOD as to the effective date assigned in the May 2014 rating decision granting TDIU.   

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Second, in a June 2014 VA Form 9 (substantive appeal), the Veteran requested a videoconference hearing before a Veterans Law Judge.  There is no indication in the record that the AOJ followed up by scheduling the Veteran for a hearing.  Nor is there any indication in the record the Veteran withdrew his hearing request.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required for a videoconference hearing to be scheduled before deciding this appeal.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a SOC addressing the issue of entitlement to an effective date earlier than April 28, 2014, for the grant of TDIU.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  

The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this earlier effective date issue following the issuance of the SOC, unless he perfects his appeal. 

2.  The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing in accordance with his June 2014 request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



